 Case 1:19-cr-00376-RBJ Document 137 Filed 09/30/20 USDC Colorado Page 1 of 2
Appellate Case: 20-1299      Document: 010110416210          Date Filed: 09/30/2020       Page: 1
                                                                                        FILED
                                                                            United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                              Tenth Circuit

                              FOR THE TENTH CIRCUIT                             September 30, 2020
                          _________________________________
                                                                               Christopher M. Wolpert
                                                                                   Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                             No. 20-1299
                                                       (D.C. No. 1:19-CR-00376-RBJ-1)
  MAXIMILLIAN ZEFERINO ESQUIBEL,                                  (D. Colo.)

        Defendant - Appellant.

                          _________________________________

                                       ORDER
                          _________________________________

        On September 4, 2020, this court entered an order: (1) identifying a potential

 jurisdictional defect in this appeal; and (2) directing pro se appellant Maximillian

 Zeferino Esquibel—on or before September 18, 2020—to file a written response setting

 forth any basis for this court to exercise jurisdiction over this interlocutory appeal

 challenging the district court’s August 18, 2020 order [ECF No. 92], denying Mr.

 Esquibel’s Motion to State and Prove Jurisdiction on the Official Record [ECF No. 89].

 In its September 4, 2020 order, the court advised Mr. Esquibel that he could elect not to

 file a response to this show cause order, in which case the court would dismiss this

 proceeding without further notice. See 10th Cir. R. 42.1.

        Mr. Esquibel did not respond to the September 4, 2020 order.
 Case 1:19-cr-00376-RBJ Document 137 Filed 09/30/20 USDC Colorado Page 2 of 2
Appellate Case: 20-1299      Document: 010110416210          Date Filed: 09/30/2020   Page: 2



        Accordingly, the court dismisses this appeal pursuant to 10th Cir. R. 42.1. A copy

 of this order shall stand as and for the mandate of this court.


                                                Entered for the Court
                                                CHRISTOPHER M. WOLPERT, Clerk



                                                by: Lisa A. Lee
                                                    Counsel to the Clerk




                                               2
